Exhibit 11811 North Tatum Blvd., Suite 2500 - Phoenix, AZ 85028 Phone: Arizona: (602) 494-5328 - Fax: (602) 494-5317 Southern Copper Corporation Reports Fourth Quarter and 2009 Results January 29, 2010- Southern Copper Corporation (SCC) (NYSE and BVL: PCU) · Fourth quarter (“4Q09”) and twelve month period ended December 31, 2009 (“Y09”) sales were $1,136.0 million and $3,734.3 million, respectively, compared to $449.7 million and $4,850.8 million in the 4Q08 and the full year 2008 (“Y08”). The 4Q09 increase is attributable in most part to higher copper prices and to the significant increase in molybdenum and silver volumes produced and sold. · Cost reductions have continued to improve the Company’s results.Operating cash cost per pound of copper, before by-products credit was 134.51 cents per pound in Y09 compared with 163.0 cents per pound in Y08. This decrease was the result of higher productivity and operational efficiencies.Operating cash cost per pound of copper, net of by-products credit was 35.6 cents per pound in Y09. · EBITDA in 4Q09 was $615.9 million representing 54% of net sales compared to $(54.6) million in the 4Q08, an increase of $670.6 million. EBITDA in 2009 amounted to $1,813.8 million or approximately 49% of net sales. · Diluted income per share for the 4Q09 was 43 cents, which is 16% higher than the 37 cents in the 3Q09. In 4Q09 net income totaled $363.3 million compared to $312.5 million in the 3Q09. · The Company’s operations in 2009 exceeded all production goals.Copper mined and smelted in 4Q09 increased by 4.9% and 18.8%, respectively, compared tothose of the 3Q09.Also, in 4Q09 production of zinc mined and refined increased by 0.4% and 29.9%, respectively, while silver mined and refined by 1.0% and 15.3%, respectively. In addition, the production of molybdenum in year 2009 increased 14%. · The Company is strongly committed to continue its organic growth and therefore the Board of Directors has approved an investment program of $2.8 billion for the next three years to develop new production capacity. This program is expected to increase annual production by 342,000 tons of copper and 6,600 tons of molybdenum, and to improve the Company’s cost competitiveness and efficiency. The Company intends to allocate approximately $1.8 billion to Peru and $1.0 billion to Mexico of which approximately $600 million and $200 million are intended to be invested in Peru and Mexico, respectively, in the fiscal year 2010. The Board has authorized with the commencement of the investments in Peru. 1 Reported cash cost excludes the effect of third party concentrate purchases for 2008 and 2009. 1 SOUTHERN
